COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  THE EL PASO REPUBLICAN PARTY                   §              No. 08-21-00093-CV
  OF EL PASO COUNTY, INC. F/K/A
  THE EL PASO REPUBLICAN PARTY                   §                Appeal from the
  AND RICK SEEBERGER, IN HIS
  CAPACITY AS PRESIDENT AND                      §           County Court at Law No. 3
  CHARIMAN OF THE EL PASO
  REPUBLICAN PARTY OF EL PASO                    §            of El Paso County, Texas
  COUNTY, INC.,
                                                 §             (TC# 2021DCV0666)
                                Appellants.
  v.                                             §

  RAYMUNDO BACA,                                 §

                              Appellee.          §

                                           ORDER

       On May 18, 2021, this Court issued an order for mediation referral. The order required the

parties to make any objection to referral within ten days of the order. On May 19, 2021, the

Appellee filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record is due June 18, 2021.

       IT IS SO ORDERED this 19th day of May, 2021.

                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.